Case 3:20-cv-09211-MAS-ZNQ Document 11-3 Filed 08/18/20 Page 1 of 2 PagelD: 414

Yeskoo Hogan & Tamiyn, LLP

A New York Limited Liability Partnership

139 South Street

New Providence, NJ 07974

908-464-8300

By: Richard C. Yeskoo

NJ Attorney ID No. 015431981

Counsel for Defendants Beable Education, Inc. and

 

Saki Dodelson

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

AC HOLDCO, INC. and ACHIEVE3000, INC., : Civil Action No. 3:20-cv-0921 1}

Plaintiffs, DECLARATION OF JEFFREY LD.
: LEWIS IN SUPPORT GF MOTION
“VS8- : FOR ADMISSION TO APPEAR

: PRO HAC VICE

BEABLE EDUCATION, INC., SAKI
DODELSON, and JOHN DOES 1-35

Defendants.

JEFFREY LD. LEWIS, being of full age, hereby declares as follows:

1. Tam a partner of the law firm of Foley Hoag LLP, 1301 Avenue of the Americas,
New York, NY 16019.

2. {am associated with Richard C. Yeskoo, whe is a Member of Yeskoo Hogan &
Tamlyn, LLP, attorney of record for Defendants Beable Education, Inc. and Saki Dodelson
(together “Defendants”) in this matter, is admitted to practice law in New Jersey, and is a
member in good standing of the Bar of this Court.

3, I make this declaration pursuant to Local Rule 101.1 in support of Defendants’
motion for my admission to appear pro hac vice for Defendants in this action.

4. [am a member in good standing and admitted to practice in the following courts:

Admitted to NY State Bar in 1986; Atty ID # 2100808, and
Admitted to CT State Bar in 1986; Atty ID # 305648.
Case 3:20-cv-09211-MAS-ZNQ Document 11-3 Filed 08/18/20 Page 2 of 2 PagelD: 415

T also am a member in good standing of the bars of the Supreme Court of the United States; the
U.S. Courts of Appeals for the Second and Federal Circuits; the U.S. District Courts for the
Eastern and Southern Districts of New York, District of Massachusetts, and District of
Connecticut; the United States Court of Federal Claims, and was admitted to US Patent and
Trademark Office in 1992. I have been admitted to the bar of the U.S. Courts of Appeals for the
Third Circuit, although I recently discovered that membership is associated with my prior firm
and it is currently listed by the Third Circuit as inactive, which | am currently re-activating. I

also have been admitted to a number of federal district courts pro hac vice.

5. Tam not under suspension or disbarment by any court.

6. No disciplinary proceeding is presently pending against me in any jurisdiction.
7. I consent to be subject to the jurisdiction and rules of this Court.

8. | agree, pursuant to Local Civil Rule 101.1(c), to make payments to the New

Jersey Lawyers' Fund for Client Protection as provided by New Jersey Court Rule 1:28-2(a) and
pay Annual Fees as provided by New Jersey Court 1:20-1(b), provided this Court grants this
motion.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the * foregoing | is true,

 

 

f)
Dated: August 10, 2020 A LY
one
GPryuf
J Telffey | a ewis
/
